Citation Nr: 9927105	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  95-03 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for gout, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from November 1973 to June 
1985.  This appeal arises from November 1993 and subsequent 
rating decisions of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).


FINDINGS OF FACT

Service-connected gout is currently manifested by definite 
impairment of health supported by examination findings and 
incapacitating exacerbations occurring at least three times 
per year which have been documented in the record; there is 
no objective evidence of anemia, weight loss, severely 
incapacitating exacerbations four or more times per year, or 
severe impairment of health as the result of gout. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
gout have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Codes 5002, 5017 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a). 

The service medical records show several treatments for gout, 
beginning in 1979.  Service connection was granted for gout 
in March 1986.  A 10 percent evaluation was assigned from 
June 1985.  In October 1987, the evaluation was increased to 
20 percent, effective from August 1987.  In March 1997, the 
evaluation was increased to 40 percent, from August 1995.  
The veteran contends that he is entitled to a higher 
evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The veteran's gout is rated under 
Diagnostic Codes 5017 and 5002.  Those codes provide a 60 
percent evaluation where gout with weight loss and anemia, 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods, are shown.  
The current 40 percent evaluation is appropriate where 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times 
per year are present.  38 C.F.R. Part 4, Codes 5002, 5017 
(1998). 

VA outpatient records show a flare-up of gout in May 1993.  
In November 1993, the veteran's gout was noted to be 
clinically stable.  He reported a flare-up approximately four 
weeks earlier.  The veteran was seen by David A. McLain, 
M.D., for flare-ups of gout in May 1995, August 1995, 
November 1995, February 1996, and May 1996.  

A VA general medical examination was conducted in May 1996.  
The veteran reported that he had stopped smoking a year and a 
half earlier and had then gained approximately 20 pounds.  
His weight had since stabilized.  He described gouty 
arthritis of the toes, feet, ankles, knees, and wrists, as 
well as osteoarthritis of the shoulders, neck and lower back.  
The veteran also suffered from a prolapsed disk.  The veteran 
was 72 inches tall and weighed 270 pounds; this had been his 
weight since the beginning of the year.  The veteran was 
described as obese, with good posture.  He limped at times.  
Examination showed very painful joints.  The veteran's right 
wrist stayed swollen and was more or less fixed in one 
position.  The diagnoses were:  polyarticular gout, 
especially feet, toes, ankles, and wrist; osteoarthritis, 
knees, shoulders and cervical spine; and herniated disk, 
lumbar spine.

A VA orthopedic examination was conducted in August 1998.  
The veteran reported weekly flare-ups of gout precipitated by 
any activity and alleviated by being still.  The examiner 
estimated that during the flare-ups the veteran experienced 
approximately 15% additional impairment.  The veteran used 
several medications, as well as crutches, a brace and a cane.  
There were no constitutional symptoms.  The veteran was 73 
inches tall and weighed 260 pounds.  There was objective 
evidence of painful motion, which was impossible to measure 
as motion stopped when the pain began.  There was no 
effusion, edema, instability, weakness, redness, heat, or 
abnormal movement of the joints.  Tenderness was noted.  
There was some limitation of motion of the knees, ankles, 
shoulders, and wrists.  The metatarsal phalangeal joint of 
the right great toe was slightly tender bilaterally, but it 
was not swollen.  The diagnosis was clinical findings of 
gouty arthritis of the knees, wrists, shoulders, ankles, and 
feet, with loss of function due to pain.  X-rays only 
reported arthritic findings in the feet and wrists.

While the veteran has reported serious flare-ups occurring on 
a weekly basis, the objective evidence indicates less 
frequent episodes of less than severely incapacitating gout; 
the most recent VA examiner described approximately 15% 
additional impairment during flare-ups.  Additionally, the 
anemia, weight loss, and severe impairment of health required 
for a 60 percent evaluation have not been objectively 
demonstrated.  The veteran has been described as obese, and 
his current weight is approximately 260 pounds.  The veteran 
has been noted to be disabled, however this is due to a 
combination of his service connected gout, and his 
nonservice- connected osteoarthritis and disk pathology.  

The current examination findings are consistent with the 
current 40 percent evaluation for gout.  Specifically, the 
evidence shows the presence of definite impairment of health 
supported by examination findings, and incapacitating 
exacerbations occurring at least three times per year have 
been documented in the record.  Accordingly, the Board finds 
that the veteran's gout is properly rated as 40 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Codes 5002, 5017 (1998).  There is no equipoise 
between the positive and negative evidence, therefore no 
reasonable doubt issue is raised.  38 U.S.C.A. § 5107(b)(West 
1991); 38 C.F.R. § 3.102 (1998). 


ORDER

The appeal is denied.


		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

